Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 1 of 18 PageID 4204




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

    DANIEL MARTINS, individually and
    on behalf of others similarly situated,

           Plaintiff,
                                                   Case No.: 8:16-cv-03145-MSS-JSS
    v.

    FLOWERS FOODS, INC., FLOWERS
    BAKING CO. OF BRADENTON, LLC,
    FLOWERS BAKING CO. OF VILLA
    RICA, LLC, FLOWERS BAKING CO.
    OF MIAMI, LLC, FLOWERS BAKING
    CO. OF JACKSONVILLE, LLC, and
    FLOWERS BAKING CO. OF
    THOMASVILLE, LLC,

           Defendants.

         AMENDED COLLECTIVE ACTION COMPLAINT FOR DAMAGES &
                      DEMAND FOR JURY TRIAL

           Plaintiff, DANIEL MARTIN, individually and on behalf of others similarly

    situated, (hereinafter collectively “Plaintiff”), who were employees of Defendants,

    FLOWERS FOODS, INC., FLOWERS BAKING CO. OF BRADENTON, LLC,

    FLOWERS BAKING CO. OF VILLA RICA, LLC, FLOWERS BAKING CO. OF

    MIAMI, LLC, FLOWERS BAKING CO. OF JACKSONVILLE, LLC, and FLOWERS

    BAKING CO. OF THOMASVILLE, LLC (hereinafter collectively “Defendants” or

    “Flowers”), by and through the undersigned counsel brings this action for unpaid

    overtime compensation, declaratory relief, liquidated damages, attorneys’ fees and costs

    and other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the

    “FLSA”).




                                               1
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 2 of 18 PageID 4205




                                     NATURE OF THE ACTION

            1.     This lawsuit seeks to recover overtime compensation for Plaintiff and

    similarly situated employees whom have worked for Defendants as “distributors” to

    deliver fresh baked goods to Defendants’ customers.

            2.     Pursuant to 29 U.S.C. §§ 207 and 216(b), Plaintiff seeks to prosecute this

    FLSA claim as a collective action on behalf of all persons whom are currently or were

    formerly employed by Defendants to distribute fresh bakery products for Defendants.

    This action is intended to include each and every distributor who worked for the

    Defendants within the states of Florida and Georgia1 at any time within the past three

    (3) years (“the class members”) immediately preceding issuance of the notice and/or who

    opted into this case.

            3.     Plaintiff alleges, on behalf of himself and the class members, that they are

    entitled to, inter alia: (i) unpaid overtime wages for hours worked above forty (40) hours

    in a work week as required by law; (ii) liquidated damages; pursuant to the FLSA, 29

    U.S.C. §§ 201, et seq.; and (iii) reasonable attorneys’ fees and costs.

                                                 PARTIES

            4.     During the relevant time period, Plaintiff, Daniel Martins (“Martins”) was a

    resident of Sarasota County, Florida and worked as a Flowers distributor in Florida.

            5.     Defendant, Flowers Foods, Inc., (“Flowers Food”) is a Georgia corporation

    with its principal place of business at 1919 Flowers Circle, Thomasville, Georgia, 31757.

            6.     Martins perform(ed) delivery and merchandizing services to local retailers

    of bakery and snack food products manufactured or sold by Flowers.


    1
     The putative exclude any distributors who worked for Flowers Foods, Inc. through Derst Baking
    Company, LLC.

                                                       2
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 3 of 18 PageID 4206




            7.       Martins operated out of a distribution center run by Flowers Baking Co. of

    Bradenton, LLC.

            8.       Martins worked for Defendants from approximately October 2011 through

    the present.

            9.       Martins regularly worked over forty (40) hours per week.

            10. Martins typically worked approximately sixty (60) hours per week and did

    not receive overtime premium pay at any time during the relevant time period.

            11. Martins’ primary job duty required him to deliver products and merchandise

    to retailers of bakery and bread products on behalf of Defendants. Martins operated out

    of a warehouse operated by Defendants and performed related activities at their place of

    business located in Sarasota County.

            12. Flowers hires individuals, whom it classifies as independent contractors, to

    distribute its products by delivering them to grocery stores and stocking the products on

    store shelves.

            13. Flowers employs distributors in 31 states throughout the southern and eastern

    parts of the United States.

            14. Flowers is a corporation which operates and conducts business in Sarasota

    County, Florida, and is therefore within the jurisdiction of this Court.

            15. Flowers Baking Co. of Bradenton, LLC (“Flowers Bradenton”) is a

    company which operates and conducts business within Sarasota County, Florida and is

    therefore within the jurisdiction of this Court.

            16. Flowers Bradenton is a wholly owned subsidiary of Flowers Foods, Inc.




                                                   3
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 4 of 18 PageID 4207




             17. Flowers Bradenton hires individuals, whom it classifies as independent

    contractors, to deliver and stock bakery and snack food products from its Bradenton,

    Florida distribution center.

             18. Flowers Baking Co. of Villa Rica, LLC. (“Flowers Villa Rica”), is a

    company which operates and conducts business within Thomas County, Georgia.

             19. Flowers Villa Rica is a wholly owned subsidiary of Flowers Foods, Inc.

             20. Because Flowers Foods, Inc. operates and conducts business within Sarasota

    County, Florida, its subsidiary, Flowers Villa Rica, is therefore within the jurisdiction of

    this Court.

             21. Flowers Vila Rica hires individuals, whom it classifies as independent

    contractors, to deliver and stock bakery and snack food products from its Villa Rica,

    Georgia distribution center.

             22. Flowers Baking Co. of Miami, LLC. (“Flowers Miami”), is a company

    which operates and conducts business within Dade County, Florida.

             23. Flowers Miami is a wholly owned subsidiary of Flowers Foods, Inc.

             24. Because Flowers Foods, Inc. operates and conducts business within Sarasota

    County, Florida, its subsidiary, Flowers Miami, is therefore within the jurisdiction of this

    Court.

             25. Flowers Miami hires individuals, whom it classifies as independent

    contractors, to deliver and stock bakery and snack food products from its Miami, Florida

    distribution center.

             26. Flowers Baking Co. of Jacksonville, LLC. (“Flowers Jacksonville”), is a

    company which operates and conducts business within Duval County, Florida.


                                                 4
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 5 of 18 PageID 4208




           27. Flowers Villa Jacksonville is a wholly owned subsidiary of Flowers Foods,

    Inc.

           28. Because Flowers Foods, Inc. operates and conducts business within Sarasota

    County, Florida, its subsidiary, Flowers Jacksonville, is therefore within the jurisdiction

    of this Court.

           29. Flowers Jacksonville hires individuals, whom it classifies as independent

    contractors, to deliver and stock bakery and snack food products from its Jacksonville,

    Florida distribution center.

           30. Flowers Baking Co. of Thomasville, LLC. (“Flowers Thomasville”), is a

    company which operates and conducts business within Thomas County, Georgia.

           31. Flowers Thomasville is a wholly owned subsidiary of Flowers Foods, Inc.

           32. Because Flowers Foods, Inc. operates and conducts business within Sarasota

    County, Florida, its subsidiary, Flowers Thomasville, is therefore within the jurisdiction

    of this Court.

           33. Flowers Thomasville hires individuals, whom it classifies as independent

    contractors, to deliver and stock bakery and snack food products from its Thomasville,

    Georgia distribution center.

           34. All of Flowers Foods services are provided through its wholly-owned

    subsidiaries.

           35. These subsidiaries include:

                     a.    Flowers Foods Specialty Group, LLC; (GA)

                     b.    Flowers Foods, Inc.; (GA)

                     c.    Flowers Baking Co. of Miami, LLC; (FL)


                                                5
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 6 of 18 PageID 4209




                   d.      Flowers Baking Co. of Thomasville, LLC; (GA)

                   e.      Flowers Baking Co.; (GA)

                   f.      Flowers Baking Co. of Bradenton, Inc.; (FL)

                   g.      Flowers Baking Co. of Florida, LLC; (FL)

                   h.      Flowers Baking Co. of Villa Rica, LLC; (FL) and

                   i.      Flowers Baking Co. of Jacksonville, LLC; (FL)

           36. At all times relevant hereto, Flowers Foods and its aforementioned wholly-

    owned subsidiaries operated, and continue to operate, as one “joint enterprise,” within the

    meaning of the FLSA.

           37. At all times relevant hereto, Flowers Foods and its aforementioned wholly-

    owned subsidiaries operated, and continue to operate, as an “integrated enterprise,”

    within the meaning of the FLSA.

           38. At all times material hereto, Flowers Foods and its aforementioned wholly-

    owned subsidiaries were Plaintiff’s “joint employers” within the meaning of the FLSA.

           39. At all times material hereto, Flowers Foods operated all of its

    aforementioned subsidiaries.

           40. At all times material hereto, Flowers Foods co-mingled the assets of all of

    its wholly-owned subsidiaries together and reported the earnings of same collectively.

           41. At all times material hereto, Flowers Foods funded all of the subsidiaries

    from a common fund.

           42. At all times material hereto, Flowers Foods jointly employed the same

    employees, in the same or similar role, simultaneously as one joint enterprise.




                                                 6
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 7 of 18 PageID 4210




           43. At all times material hereto, Flowers Foods and all of its aforementioned

    subsidiaries, all maintained their principle place of business at 1919 Flowers Circle,

    Thomasville, GA 31757.

           44. At all times material hereto, Flowers Foods and all of its aforementioned

    subsidiaries, had common personnel in departments such as IT, accounting, human

    resources, and marketing.

           45. At all times material hereto, Flowers Foods and all of its aforementioned

    subsidiaries had common senior officers and/or management.

           46. At all times relevant hereto, Flowers Foods and its aforementioned

    subsidiaries shared one common internet domain; http://www.flowersfoods.com.

           47. At all times relevant hereto, Flowers Foods and its aforementioned

    subsidiaries shared common corporate offices.

           48. At all times relevant hereto, Flowers Foods and its aforementioned

    subsidiaries shared a common telephone number for their corporate offices.

           49. At all times relevant hereto, Flowers Foods and its aforementioned

    subsidiaries shared a common mailing address for their corporate offices.

           50. At all times relevant hereto, Flowers Foods and its aforementioned

    subsidiaries engaged in related operations.

           51. At all times relevant hereto, Flowers Foods issued determined its policies

    under the FLSA uniformly for all of its aforementioned subsidiaries.

           52. At all times relevant hereto, Flowers Foods uniformly classified all of its

    distributors as independent contractors for all of its aforementioned subsidiaries.




                                                  7
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 8 of 18 PageID 4211




             53. At all times relevant hereto, Flowers Foods decided not to pay overtime to

    its distributors at all of if aforementioned subsidiaries.

             54. After being sued by many distributors, Flowers Foods offered current

    distributors at all of its subsidiaries money to sign an agreement that included an

    arbitration clause.2

             55. Flowers Foods was and continues to be Plaintiff’s “employer” within the

    meaning of FLSA.

             56. Flowers Foods and its aforementioned subsidiaries continue to be Plaintiff’s

    “joint employer” within the meaning of the FLSA.

                                                 JURISDICTION

             57.    This action arises under the FLSA, 29 U.S.C. §210, et. seq. The Court has

    jurisdiction over the FLSA claim pursuant to 29 U.S.C. § 206 and 29 U.S.C. § 216(b).

                                                       VENUE

             58.    The venue of this Court over this controversy is proper under 28 U.S.C §§

    1391(b)(2) and1391(c) because a substantial part of the events giving rise to the claim

    occurred in the Sarasota County, Florida.

                                                   COVERAGE

             59.    At all material times (2013-2016), Defendants were enterprises subject to the

    FLSA’s provision on overtime wages.

             60.    At all material times, Defendants were enterprises subject to and failed to

    comply with 29 U.S.C. §§201-209.




    2
     As clarified by the Supreme Court, the instant claims are not arbitral under the Federal Arbitration
    Association, notwithstanding and agreement to arbritrate.

                                                           8
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 9 of 18 PageID 4212




            61.   At all material times, Defendants were an enterprise engaged in commerce or

    in the production of goods for commerce, in that said enterprises had at least two (2)

    employees engaged in commerce or in the production of goods for commerce, or employees

    handling, selling, or otherwise working on goods or materials that have been moved in or

    produced for commerce by any person.

            62.   Defendants’ employees handled such goods as commercial equipment, baking

    products, tables, chairs, crates, which previously moved commerce on a daily basis.

            63.   At all material times, each Defendant had an annual gross volume of sales or

    business done of not less than $500,000, exclusive of excise taxes at the retail level which

    are separately stated.

                                             FACTS

            64. Defendant, Flowers Foods, is a corporation whose business consists of

    manufacturing, selling and distributing bakery and snack food products to retail

    customers.

            65. Flowers Foods uses a centralized network of communication, distribution,

    and warehousing facilities integrating Class members into that existing network of

    operations throughout Florida and Georgia.

            66. These facilities include facilities operated by Defendants, Flowers Baking

    Co. Bradenton, LLC., Flowers Baking Co. of Villa Rica., Flowers Baking Co. of Miami,

    Flowers Baking Co. of Jacksonville, Flowers Baking Co. of Thomasville, LLC.

            67. Defendant Flowers Foods, by and through its affiliates and subsidiaries,

    bakes and sells locally bread and bread products through local warehouses. Distributors,




                                                 9
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 10 of 18 PageID 4213




     such as Plaintiff and members of the Class, arrive at local warehouses and load their

     vehicles with Defendants’ products.

             68. Distributors load and then deliver the product from Defendants’ local

     warehouses to Defendants’ local retailer - - customers at the time and place specified by

     Defendants.

             69. The distribution agreement between Defendants and distributors has no

     specific end date and can be terminated by either party at any time with limited notice.

             70. Defendant Flowers Foods markets its bakery and snack products to grocery

     stores, convenience stores and other merchants. Defendant Flowers Foods negotiates

     directly with the retailers to set virtually all terms of the relationship including:

                     a.      wholesale and retail prices for products;

                     b.      service and delivery agreements;

                     c.      shelf space to display products;

                     d.      product selection;

                     e.      promotional pricing for products;

                     f.      the right to display promotional materials;

                     g.      print advertisements in retailers’ newspapers; and

                     h.      virtually every other term of the arrangement.

             71. In some cases, Flowers Foods directly negotiates and agrees with retailers

     and fast food restaurants to locally manufacture and distribute the local retailer’s store

     brand (or private label) bread products.

             72. Defendant Flowers Foods often negotiates the above terms for fresh baked

     bread and bread products (which are distributed by distributors and members of the


                                                    10
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 11 of 18 PageID 4214




     Class) at the same time as it negotiates terms for its shelf-stable snack products (which

     are not distributed by distributors). The result is that distributors’ job duties and ability to

     earn income is tied directly to the sale and promotion of products outside of their control.

             73. Plaintiff does not directly increase sales or customers, or contract directly

     with customers, is not compensated with bonuses for new customers or increased sales,

     and is not required to attend sales training or conferences.

             74. The relationship between Plaintiff and each member of the Class, and

     Defendants are essentially the same in all material respects.

             75. Distributors and members of the Class must strictly follow Defendants’

     instructions and adhere to the pricing, policies, and procedures negotiated between

     Defendants and their retailer-customers.

             76. Distributors use Defendants’ hand-held computer to log deliveries, and

     Defendants bill their customers using the data entered into the computer by the

     distributor. The terms of the sale are negotiated directly between Defendants and their

     retailer-customer.

             77. Distributors place Defendants’ products on the retailer-customer’s shelves,

     remove stale or rejected product, and organize the retailer-customer’s display shelf. If

     Defendants are running a sale or promotion, the distributor also constructs and stocks the

     promotional display. Defendants usually reimburse distributors for stale or rejected

     product.

             78. Defendants represented to Plaintiff and other distributors that they would

     run their businesses independently, have the discretion to use their business judgment,

     and have the ability to manage their businesses to increase profitability.


                                                   11
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 12 of 18 PageID 4215




             79. Nonetheless, Defendants paid Plaintiff and continued to pay Plaintiff as an

     employee and issued him a W2 each year.

             80. Contrary to their representations, Defendants denied Plaintiff and other

     distributors benefits of ownership and entrepreneurial skill by retaining and exercising

     the following rights:

                    a.       the right to negotiate the wholesale price for the purchase and sale

     of products;

                    b.       the right to negotiate shelf space in the stores in the distributor’s

     territory;

                    c.       the right to negotiate the retail sale price for products;

                    d.       the right to establish all sales and promotions and to require

     distributors to follow them;

                    e.       the right to change orders placed by distributors, to require them to

     pay for product they did not order, load it on their trucks, deliver it to stores, maintain the

     product in the store, remove the product from the store, and return it to the warehouse for

     credit; distributors who did not attempt to distribute the extra product were billed for the

     full wholesale price of that product;

                    f.       the right to assign delivery stops to each distributor in a particular

     order and require distributors to get approval for following a different order;

                    g.       the right to discipline distributors, up to and including termination,

     for reasons including hiring employees to run their routes, taking time off work, or

     refusing a specific order to deliver a product to a particular store at a particular time;




                                                   12
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 13 of 18 PageID 4216




                       h.   the right to handle customer complaints against the distributor and

     to take disciplinary action;

                       i.   the right to withhold pay for certain specified expenses;

                       j.   the right to unilaterally terminate the employment relationship;

                       k.   the right to unilaterally vary the standards, guidelines, and

     operating procedures; and

                       l.   various other rights reserved by Defendants.

              81. Plaintiff and Class members were, or are, required to accept Defendants’

     conditions of employment or face termination.

              82. Defendants not only retained the rights listed above, but they exercised the

     rights as well.

              83. In another example, Defendants routinely modify a distributor’s product

     orders to increase the amount of the order. If a distributor refuses the additional product,

     Defendants bill the distributor for the product and deduct the cost from the distributor’s

     wages.

              84. Defendants require the distributors to process all transactions through a hand

     held computer they provide to them. The hand held computer controls the product prices,

     maintains customer information, tracks mileage, and monitors business performance.

              85. Defendants control the Plaintiff’s and members of the Class’ opportunities

     for profit or loss both by controlling wholesale pricing and negotiating retail pricing.

     Specifically, Defendants negotiate the sale of its products with major retailers. Plaintiff

     and members of the Class then deliver the products to store locations per the agreement

     between Defendants and the retailer. Plaintiff lacks discretion as to what products to


                                                  13
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 14 of 18 PageID 4217




     distribute to a particular store, whether to run sales or promotions, how frequently to

     service stores, and similar discretion that would allow them to increase (or decrease) the

     profitability of their work.

            86. Distributors’ investment in equipment to operate their route is relatively

     low. Many distributors use their personal vehicles and a trailer to transport Flowers

     products to retailers.   Apart from the purchase of a small trailer, there is no other

     investment necessary because Defendants provide computer equipment, administrative

     support, warehouse space, advertisements, promotional materials, bakery trays, market

     advice, strategic development, and virtually every other business necessity. Defendants

     even arrange for insurance and vehicle financing on behalf of distributors; distributors

     pay for the insurance through wage deductions.

            87. The distribution job performed by Plaintiff and members of the proposed

     classes does not require specialized skills.

            88. Since they were misclassified as non-employees, Plaintiff and Class

     members were denied the rights and benefits of employment, including, but not limited

     to, overtime premium wages.

            89. Plaintiff and Class members have incurred expenses for equipment,

     insurance, product loss, product return, and other expenses that Defendants have required

     them to purchase or pay, or that are necessary for their work.

            90. Distributors typically work more than forty (40) hours during a seven-day

     workweek.

            91. However, distributors do not receive overtime premium wages.




                                                    14
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 15 of 18 PageID 4218




                            COLLECTIVE/CLASS ALLEGATIONS

            92. Plaintiff and Class members performed the same or similar job duties as one

     another for Defendants as distributors.

            93. Plaintiff and the Class members were paid in a similar manner based on

     Defendants’ uniform distributorship agreement.

            94. Plaintiff and the Class members worked similar hours and routinely worked

     in excess of forty (40) hours per week.

            95. Further, Plaintiff and the Class members were subjected to the same pay

     provisions in that they were not compensated at time and one-half their regular rate of

     pay for all hours worked in excess of forty (40) hours in a workweek.

            96. Defendants determined that Plaintiff and the Class members are not entitled

     to overtime based on the same exemptions.

            97. This policy or practice was applicable to Plaintiff and the Class members.

            98. Application of this policy or practice does not depend on the personal

     circumstances of Plaintiff or those joining this lawsuit, rather the same policies or

     practices which resulted in the non-payment of overtime to Plaintiff also apply to all

     Class members.

            99. Accordingly, the Class members are properly defined as:

                    All distributors whom worked for Defendants, within
                    the states of Florida and Georgia within the last three
                    (3) years prior to the date they filed a consent to join
                    and whom were not compensated at time and one-half
                    their regular rate of pay for all hours worked in excess
                    of forty (40) hours in a workweek.




                                                 15
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 16 of 18 PageID 4219




            100. The precise size and identity of the Class members should be ascertainable

     from the business records of Defendants.

            101. The exact number of members of the Class can be determined by reviewing

     Defendants’ records.     Plaintiff, under information and belief, is informed there are

     numerous of eligible individuals in the defined class.

            102. The claims under the FLSA may be pursued by others who opt-in to this

     case pursuant to 29 U.S.C. § 216(b).

            103. A collective action suit, such as the underlying, is superior to other available

     means for fair and efficient adjudication of the lawsuit.        The damages suffered by

     individual members of the class may be relatively small when compared to the expense

     and burden of litigation, making it virtually impossible for Class members to individually

     seek redress for the wrongs done to them.

                          COUNT I - RECOVERY OF OVERTIME
                         COMPENSATION AGAINST DEFENDANTS

            104. Plaintiff reincorporates and readopts all allegations contained within

     Paragraphs 1-103 above.

            105. Plaintiff, and those similarly situated to him, are/were entitled to be paid

     time and one-half their regular rate of pay for each hour worked in excess of forty (40)

     per work week. During their employment with Defendants, Plaintiff, and those similarly

     situated to him, regularly worked overtime hours but was/were not paid time and one half

     compensation for same.

            106. As a result of Defendants’ intentional, willful, and unlawful acts in refusing

     to pay Plaintiff, and those similarly situated to him, time and one half their regular rate of

     pay for each hour worked in excess of forty (40) per work week in one or more work

                                                  16
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 17 of 18 PageID 4220




     weeks, Plaintiff, and those similarly situated to him, has/have suffered damages plus

     incurring reasonable attorneys’ fees and costs.

             107. As a result of Defendants’ willful violation of the FLSA, Plaintiff, and those

     similarly situated to him, is/are entitle to liquidated damages.

             WHEREFORE, Plaintiff, and all other similarly situated employees, demand

     judgment against Defendants for:

             a.      Designation of this action as a collective action under the terms of 29

     U.S.C. §216(b) to all similarly situated members of the FLSA Opt-in Class, apprising

     them of the pendency of this action and permitting them to assert their FLSA claims in

     this action through individual consent;

             b.      The payment of all overtime hours at one and one-half the regular rate of

     pay for the hours worked by them for which Defendants did not properly compensate

     him/them;

             c.      Liquidated damages;

             d.      Reasonable attorneys’ fees and costs incurred in this action;

             e.      A declaration that Plaintiff and the Opt-in Plaintiffs were employees of

     Defendants under the terms of the FLSA and not independent contractors.

             f.      Pre- and post-judgment interest as provided by law;

             g.      Trial by jury on all issues so triable;

             h.      Any further relief that this Court determines to be just are appropriate.

                                   DEMAND FOR JURY TRIAL

             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury of all

     issues so triable.


                                                    17
Case 8:16-cv-03145-MSS-JSS Document 198 Filed 09/16/19 Page 18 of 18 PageID 4221




          Dated this 16th day of September, 2019.

                                          Respectfully submitted,

                                          /s/ Andrew R. Frisch______
                                          Andrew. R. Frisch
                                          Florida Bar No. 27777
                                          MORGAN & MORGAN, P.A.
                                          8151 Peters Road, Suite 4000
                                          Plantation, FL 33324
                                          Telephone: (954) WORKERS
                                          Facsimile: (954) 333-3515
                                          E-mail: AFrisch@forthepeople.com

                                          Attorneys for Plaintiff




                                             18
